Citation Nr: 1507847	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-01 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for intermetacarpal disability of the right hand.

2.  Entitlement to service connection for chronic pain of the right hand.

3.  Entitlement to service connection for a left ring finger disability.

4.  Entitlement to service connection for chest pain.

5.  Entitlement to service connection for compensation purposes for a dental condition identified as all teeth pulled.

6.  Entitlement to service connection for a left hand disability. 

7.  Service connection for verruca vulgaris, claimed as a skin rash.

8.  Entitlement to service connection for tinea versicolor, claimed as a skin rash.

9.  Entitlement to service connection for degenerative disc disease of the cervical spine, claimed as neck pain.

10.  Entitlement to service connection for degenerative disc disease of the lumbar spine, claimed as back pain.

11.  Entitlement to service connection for degenerative joint disease of the right knee.

12.   Entitlement to service connection for fatigue, weakness, heavy sweating and dizziness.

13.  Entitlement to service connection for sleep apnea.

14.  Entitlement to service connection for shortness of breath.

15.  Entitlement to service connection for left leg numbness.

16.  Entitlement to service connection for left arm numbness.

17.  Entitlement to service connection for a heart condition.

18.  Entitlement to an initial compensable evaluation for submandibular sialadenitis bilateral.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from March 1981 to March 2001.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from March 2010 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The March 2010 rating decision granted service connection for submandibular sialadenitis bilateral, evaluated as noncompensable.  The March 2010 rating decision and May 2010 rating decision denied service connection for the remaining claims on appeal.  

The issues of service connection for fatigue, weakness, heavy sweating and dizziness; service connection for sleep apnea; service connection for shortness of breath; service connection for left leg numbness; service connection for left arm numbness; service connection for a heart condition and an initial compensable evaluation for submandibular sialadenitis bilateral are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran has an intermetacarpal disability of the right hand.  

2.  The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran has chronic pain of the right hand.

3.  The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran has a left ring finger disability.

4.  The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran has a disability manifested by chest pain.  

5.  The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran incurred any disability set forth in 38 C.F.R. § 4.150.

6.  The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran has a left hand disability. 

7.  The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran has verruca vulgaris, claimed as a skin rash.

8.  The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran has tinea versicolor, claimed as a skin rash.

9.  The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran's degenerative disc disease of the cervical spine, claimed as neck pain, is related to active duty.

10.  The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran's degenerative disc disease of the lumbar spine, claimed as back pain, is related to active duty.

11.  The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran's degenerative joint disease of the right knee is related to active duty.  


CONCLUSIONS OF LAW

1.  An intermetacarpal disability of the right hand was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  Chronic pain of the right hand was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  A left ring finger disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

4.  A disability manifested by chest pain was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

5.  The criteria for service connection for compensation purposes for a dental condition identified as all teeth pulled have not been met.  38 U.S.C.A. §§ 1110, 1131, 5013, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.150 (2014).

6.  A left hand disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

7.  Verruca vulgaris, claimed as a skin rash, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

8.  Tinea versicolor, claimed as a skin rash, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

9.  Degenerative disc disease of the cervical spine, claimed as neck pain, was not incurred in or aggravated during active duty, and may not be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

10.  Degenerative disc disease of the lumbar spine, claimed as back pain, was not incurred in or aggravated during active duty, and may not be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

11.  Degenerative joint disease of the right knee was not incurred in or aggravated during active duty, and may not be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in an April 2009 letter.  Accordingly, the duty to notify has been fulfilled.

With regard to the duty to assist, the record contains the Veteran's service treatment records, VA medical records, private medical records and the transcript of a November 2014 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  In addition, in April 2009 correspondence the Veteran indicated that he had enclosed all the remaining information or evidence that would support his claim, or had no other information or evidence to give VA to support his claim.  He asked that VA decide his claim as soon as possible.  

VA conducted examinations in January and May 2010, and October 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports are adequate, as they consider all of the pertinent evidence of record and the statements of the Veteran, and provide rationales for any opinions offered.  The May 2010 and October 2012 VA examiners reviewed the Veteran's claims file.  Although the January 2010 VA examiner did not review the Veteran's claims file, he did conduct a complete and thorough physical examination.  This examination was sufficient for him to determine that the Veteran did not have the claimed disabilities.  Thus, there is adequate medical evidence of record to make a determination in this claim, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326,3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  

With regard to the Veteran's claim for service connection for chest pain, and as discussed fully below, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Thus, this claim does not require a VA examination.

In sum, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Legal Analysis

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) .

The Veteran contends that he has intermetacarpal disability of the right hand; chronic pain of right hand; a left ring finger disability; a left hand condition; verruca vulgaris and tinea versicolor.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for intermetacarpal disability of the right hand; chronic pain of right hand; a left ring finger disability; a left hand condition; verruca vulgaris and tinea versicolor.  The evidence does not show that the Veteran has these disabilities.  

The January 2010 VA examination report provides that physical and radiographic examination of the Veteran's right hand was normal.  The pertinent assessment was no objective evidence of arthritis right hand, no functional limitations.  Physical examination of the Veteran's left hand was also normal, and no assessment regarding the left hand was offered.  

The May 2010 VA examination report provides that physical examination was negative for recurrence of a wart on either hand, or tinea versicolor.  The Veteran's back, chest, shoulders and neck were currently clear of rash.  The pertinent assessment was verruca vulgaris, resolved without current objective findings, currently involving 0 percent of the exposed body surface; and tinea versicolor, without current objective findings, currently involving 0 percent of the exposed body surface area and 0 percent of the total body surface, no functional limitation.

The Board finds that the January and May 2010 VA examination negative assessments constitute probative evidence against the Veteran's claims.  They are based on current examination results.  The negative assessments refer to the current physical findings.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999); See Prejean v. West, 13 Vet. App. 444 (2000).

The Board acknowledges the assertions by the Veteran in support of his claims.  He is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

However, the Veteran's contentions do not constitute medical evidence in support of his claims.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has intermetacarpal disability of the right hand; chronic pain of right hand; a left ring finger disability; a left hand condition; verruca vulgaris and tinea versicolor) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau, 492 F.3d at 1377 n.4.  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.  

The Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for intermetacarpal disability of the right hand; chronic pain of right hand; a left ring finger disability; a left hand condition; verruca vulgaris and tinea versicolor.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Veteran also contends that he now has degenerative disc disease of the lumbar and cervical spine as a result of an April 1994 motor vehicle accident (MVA).  He contends that his right knee degenerative joint disease is also related to active duty.  His service treatment records reflect that he was in a motor vehicle accident in April 1994.  

There is no evidence of arthritis of the lumbar spine, cervical spine or right knee with one year of the Veteran's separation from service.  Thus, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309.

The May 2010 VA examination report provides pertinent assessment of degenerative disc disease cervical spine without objective findings of radiculopathy; consistent with natural aging, mild functional limitations; and degenerative disc disease lumbosacral spine without objective findings of radiculopathy, consistent with natural aging, mild functional limitations; and degenerative joint disease right knee, consistent with natural again, mild functional limitations.  

The examiner noted that the Veteran had mild degenerative joint disease of his right knee.  There was no evidence in the available service record of a right knee complaint while on active duty, no evidence of chronicity or continuity of care, and no right knee complaints on retirement examination in December 2000.  The examiner stated that in his opinion, the Veteran's right knee arthritis was consistent with natural aging and was not caused by or a result of the incident in military service.  

The examiner noted that the Veteran was seen for muscular strains of the neck and lower back while on active duty following an April 1994 MVA.  A normal radiographic study of the lumbar and cervical spine was performed April 5, 1994.  The examiner noted that muscular strains were acute and self-limited without significant residuals.  There was no evidence of record of chronicity or continuity of care, and no low back or neck complaints were noted on retirement physical in December 2000.  The examiner noted that muscle strains of the cervical or lumbar areas were not a risk factor for developing degenerative disc disease.  The examiner stated that in his opinion the Veteran currently had degenerative disk disease of the cervical and lumbar spine which was consistent with natural aging and not caused by or a result of the MVA which occurred while on active military service.

The Board finds that the May 2010 VA medical opinions constitute probative evidence against the Veteran's claims.  They are based on current examination results and a detailed and thorough review of the medical record.  The examiner explained his opinions by analyzing the Veteran's active duty and post-service medical history in terms of his medical expertise.  The examiner's specific references to the medical record and medical principles are particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom, supra; Prejean, supra.

The Board finds it significant that there is no medical evidence to the contrary of the May 2010 VA opinions.  In fact, the medical record is negative for any evidence linking the Veteran's current cervical spine, lumbar spine and right knee disabilities to the Veteran's active duty.

The Board acknowledges the assertions by the Veteran in support of his claims.  He is competent to testify as to his observable symptoms during and after active duty.  Layno, supra.  The Board finds that any such assertions are credible. 

However, the Veteran's contentions do not constitute medical evidence in support of his claims.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran's cervical spine, lumbar spine and right knee disabilities are related to active duty) fall outside the realm of common knowledge of a lay person.  See Kahana, supra.; Jandreau, supra.  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claims.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for degenerative disc disease of the lumbar spine, degenerative disc disease of the cervical spine or degenerative joint disease of the right knee.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.

The Veteran also contends that he has chest pain as a result of active duty.  

The Veteran's service treatment records do not show any complaints, treatment, or diagnosis of chest pain during active duty service.  Periodic chest x-rays in December 1988 and September 1994 were normal.  The report of the Veteran's December 2000 retirement examination provides that the Veteran had a normal lungs and chest examination, with no chest pain complaints or diagnosis.  On a December 2000 report of medical history, the Veteran specifically reported no to pain or pressure in chest.  

The Board is aware that private treatment records show that the Veteran has been treated for coronary artery disease.  In this regard, the Board notes that the Veteran's claim for service connection for a heart condition is being remanded for additional development, below.  

The Board observes that pain alone does not in and of itself constitute a disability for which service connection may be granted.  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Veteran's subjective complaints of chest pain therefore do not constitute a disability for which service connection may be granted.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for chest pain.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.

The Veteran contends that he had to have all of his teeth pulled while he was on active duty because while on active duty he was often without proper water or dental care.  

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible.  In the case of loss of teeth, however, a disability exists only when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916, Note to Code 9913. 

Based on a thorough review of the claims file, the Board finds that the preponderance of the evidence is against entitlement to service connection for compensation purposes for a dental condition identified as all teeth pulled.

The Veteran's service treatment records reflect that he had multiple carious teeth and pre-existing periodontal disease at entrance.  During active duty he was treated for caries and periodontal disease.  Root canals and over dentures were made in 1993.  The Veteran's service treatment records are negative for diagnosis of treatment for combat wounds or dental trauma.  

The Veteran's service treatment records are negative for complaints, symptoms, findings or diagnoses related to chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible.  Thus, the Veteran's service treatment records are negative for any dental disability set forth at 38 C.F.R. § 4.150.

The October 2012 VA examination report provides a diagnosis of loss of teeth due to caries.  The examiner provides the medical opinion that the Veteran's tooth loss was secondary to caries and periodontal disease.  She notes that he had access to dental care throughout his career.  She states that the Veteran's loss of teeth was not the result of or aggravated by his active duty military service.  The examiner states that her findings were based upon clinical exam, panoramic radiograph, patient history and review of the Veteran's claims folder.  

The post-service evidence does not show that the Veteran now has chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible.  Thus, the Veteran's post-service treatment records are negative for any dental disability set forth at 38 C.F.R. § 4.150.

The Board acknowledges the assertions by the Veteran.  He is competent to testify as to his observable symptoms during and after active duty.  The Board finds that his assertions are credible.

However, the contentions by the Veteran that he has a dental disability that satisfies the criteria for compensation do not constitute medical evidence in support of the claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has a current dental disability that satisfies the criteria set forth above) falls outside the realm of common knowledge of a lay person.  See Kahana, supra; Jandreau, supra.  As a result, the assertions by the Veteran cannot constitute competent medical evidence in support of his claim.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for compensation purposes for a dental condition identified as all teeth pulled.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for an intermetacarpal disability of the right hand is denied. 

Service connection for chronic pain of the right hand is denied.

Service connection for a left ring finger disability is denied.

Service connection for a disability manifested by chest pain is denied.  

Service connection for compensation purposes for a dental condition identified as all teeth pulled is denied.

Service connection for a left hand disability is denied. 

Service connection for verruca vulgaris, claimed as a skin rash is denied.

Service connection for tinea versicolor, claimed as a skin rash is denied.

Service connection for degenerative disc disease of the cervical spine, claimed as neck pain, is denied.

Service connection for degenerative disc disease of the lumbar spine, claimed as back pain, is denied.

Service connection for degenerative joint disease of the right knee is denied.  


REMAND

The most recent VA examination for the Veteran's submandibular sialadenitis bilateral occurred in January 2010.  Given the length of time since that examination, additional development is warranted to determine the current nature, extent, severity and manifestations of this disability on appeal.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Palczewski v. Nicholson, 21 Vet. App. 174 (2007). 

The Veteran's service treatment records reflect that he was seen in 1996 with complaints of fatigue, weakness, heavy sweating and dizziness.  He was also seen at that time for shortness of breath.  The Veteran testified during the November 2014 hearing that he continues to have these symptoms.  

The Veteran also testified that he snored and slept poorly during active duty.  He submitted a statement from a fellow serviceman who served with the Veteran.  He noted that he himself had a diagnosis of sleep apnea, and described the Veteran's sleep behavior (beginning to snore during conversation and inability to drive more than 15 minutes without dozing off at the wheel) during active duty as similar to his own symptoms of sleep apnea.  

The Veteran testified during the hearing that he believes that his left leg and left arm numbness are related to poor circulation related to a heart disability, based on comments from a physician.  The Veteran stated that he believed that he had a heart disability during active duty, as during that time he had the same symptoms he complained of in 2008 or 2009 when stents were put in.  His service treatment records reflect that a heart evaluation during a June 1989 reenlistment medical examination was abnormal, showing a systolic [unclear] murmur.  In October 1997 he complained of left shoulder pain radiating down the left arm to the fingers with intermittent numbness and tingling.  

The foregoing evidence raises the possibility that the Veteran's fatigue, weakness, heavy sweating and dizziness; shortness of breath; sleep apnea; left leg numbness; left arm numbness and a heart condition are related to service or service-connected disability.  Thus, the Board finds that a remand is necessary in order for the RO to obtain VA medical opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any fatigue, weakness, heavy sweating and dizziness; sleep apnea; heart disability; left leg numbness and left arm numbness that may be present.  Copies of all relevant records from the Veteran's eFolders must be made available to the examiner.  

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine: (a) whether it is at least as likely as not (50 percent or more likelihood) that any current fatigue, weakness, heavy sweating and dizziness; sleep apnea; heart disability; left leg numbness and left arm numbness is related to the Veteran's reported symptoms (as identified above) during active duty; and (b) whether it is at least as likely as not (50 percent or more likelihood) that any current hypertension was caused or aggravated by a service-connected disability.  

A complete rationale for all opinions expressed must be provided.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of the Veteran's service-connected submandibular sialadenitis bilateral.  Copies of all relevant records from the Veteran's eFolders must be made available to the examiner.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of,  the submandibular sialadenitis bilateral.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

A complete rationale for all opinions expressed must be provided.

3.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


